DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.


Claims Status
Claims 1, 7 and 8 are amended.
Claims 15-20 remain withdrawn.
Claims 1-14 are pending and rejected.



Response to Arguments
35 USC 103 rejection
Applicant’s arguments with respect to the rejection of claims 1-14 under 35 USC 103 have been fully considered and persuasive, in view of the accompanying amendments. 
However, Applicant's amended claim 1 now requires “evaluating the content from the email to identify, within the email, a product identifier that is a truncated version of a full product title of a product, wherein the email does not comprise the full product title of the product”, “searching a database, comprising product titles and frequencies of the product titles occurring, to identify one or more product titles corresponding to the product identifier that is the truncated version of the full product title identified within the email”. This added language had not been previously required and changes the scope of the claimed invention. 
Applicant’s amendment has necessitated the new grounds of rejection presented below.  The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lagi et al. (U.S. Pre-Grant Publication No. 2020/0065857) (“Lagi”), in view of Baxter et al. (U.S. Pre-Grant Publication No. 2018/0247360) (“Baxter”), Dabah et al. (U.S. Pre-Grant Publication No. 2016/0041990) (“Dabah”) and Dagan et al. (U.S. Pre-Grant Publication No. 2018/0101893) (“Dagan”).

Regarding claim 1, Lagi teaches a method, comprising:
executing, on a processor of a computing device (para [0064]), instructions that cause the computing device to perform operations, the operations comprising: 
extracting content from an email of an email account of a user (para [0008], [0010], [0041]); 
evaluating the content to identify an identifier that is a truncated version of a full title (para [0068], [0070]); 
searching a database, to identify one or more titles corresponding to the identifier that is the truncated version of the full title (para [0070]); 
transmitting a recommendation, of a second item having a matching score greater than a matching threshold, over a computing network to a device for display to the user (para [0068], [0071]). 

Although Lagi teaches a method of extracting data and providing recommendations, including many of the claimed limitations, Lagi fails to specifically teach extraction from email messages.
In a similar field of endeavor, Baxter teaches: 
extracting content from an email of an email account of a user (Fig. 2B; para [0045], para [0090]).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Baxter in the steps of Lagi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for inventory management and product recommendation specifically in the fields of electronic mail, image, and webpage processing (para [0003], [0018]). 

Although Lagi teaches a method of extracting data and providing recommendations, including many of the claimed limitations, Lagi fails to specifically teach wherein the email does not comprise the full product title of the product.
In a similar field of endeavor, Dabah teaches: 
wherein the email does not comprise the full product title of the product (Fig. 1, 5; para [0036], para [0038], abbreviated name can be the label of a database, a table and columns of the table, a file and fields of the file, objects and attributes of the objects, and keys (e.g., record keys) that include unique identifiers to identify items; para [0047]).  


Although Lagi teaches a method of extracting data and providing recommendations, including many of the claimed limitations, Lagi fails to teach all of the claimed limitations.
In a similar field of endeavor, Dagan teaches: 
evaluating the content from the email to identify a product identifier, within the email that is a truncated version of a full product title of a product (para [0026]-[0027]); 
searching a database, comprising product titles and frequencies of the product titles occurring, to identify one or more product titles corresponding to the product identifier that is the truncated version of the full product title identified within the email (para [0029], [0062], [0063]); 
selecting a target product title, from the one or more product titles identified in the database, as the full product title of the product based upon a frequency of the target product title exceeding a threshold (para [0029], [0062], [0063]); 
inferring a product category, for the target product title selected as the full product title of the product, using a model trained using a hierarchical taxonomy of product categories and product titles (para [0053], [0054]); 
assigning matching scores to products within a product catalog using weighted attributes corresponding to at least one of categories, brands, product titles, or product 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Dagan in the steps of Lagi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an effective mechanism for configuring a product title model to enable a selection of a product title (para [0002]). 

Regarding claim 2, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches wherein the searching a database comprises: identifying a product title as corresponding to the product identifier based upon a probability greater than a threshold that the product identifier is a prefix for the product title (Fig. 2B; para [0095], [0106]).

Regarding claim 3, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches wherein the database is populated with an extracted product title extracted from the email (para [0107]).

Regarding claim 4, Lagi, Baxter, Dabah and Dagan teach the above method of claim 3.  Baxter also teaches wherein the extracted product title is extracted from an image within the email using image recognition functionality (Fig. 2B; para [0095], [0106], [0186]).

Regarding claim 5, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches wherein the searching a database comprises: applying a weight to product titles within the 

Regarding claim 6, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches wherein the assigning matching scores comprises: assigning the matching scores based upon a recency and frequency of the product occurring within at least one of email data, catalog data, or crawled data (Fig. 3A; para [0110]-[0111]).

Regarding claim 7, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches wherein the inferring a product category comprises at least one of: determining an age category for the product category; or determining a gender category for the product category (para [0177]).

Regarding claim 8, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Dagan also teaches wherein the assigning matching scores comprises: assigning the matching scores based upon the product category inferred for the target product title using the model (para [0080]-[0081]).

Regarding claim 9, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: inferring product categories for products within the product catalog using the model (para [0177]).

Regarding claim 10, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: inferring age categories for products within the product catalog using the model (para [0177]).

Regarding claim 11, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: inferring gender categories for products within the product catalog using the model (para [0177]).

Regarding claim 12, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: completing partial product titles of products within the product catalog using the database (para [0106]).

Regarding claim 13, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: removing redundant terms within product information of the product catalog (para [0105]-[0107]).

Regarding claim 14, Lagi, Baxter, Dabah and Dagan teach the above method of claim 1.  Baxter also teaches comprising: indexing the product catalog based upon at least one of categories, brands, product titles, or product descriptions (Fig. 4; para [0160]-[0164]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684